     Case 2:17-cv-00399-KOB-HNJ Document 298 Filed 10/22/19 Page 1 of 2                    FILED
                                                                                  2019 Oct-22 AM 08:41
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA



                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

AAL USA, INC.,                            )
                                          )
             Plaintiff                    )
                                          )
      vs.                                 )    Case No. 2:16-cv-02090-KOB-HNJ
                                          )
KEITH WOOLFORD, et al.,                   )
                                          )
             Defendants                   )

AAL GROUP, LTD.,                          )
                                          )
             Plaintiff                    )
                                          )
      vs.                                 )    Case No. 2:17-cv-00399-KOB-HNJ
                                          )
KEITH WOOLFORD,                           )
                                          )
             Defendant                    )

                                    ORDER

      The court previously ordered defendants Keith and Amy Woolford to provide

status updates every 60 days. (Doc. 425 in 2:16-cv-02090-KOB-HNJ; Doc. 296 in

2:17-cv-00399-KOB-HNJ). The Woolfords filed their last update on August 16,

2019, and stated they would provide another update by October 11, 2019. (Doc. 426

in 2:16-cv-02090-KOB-HNJ; Doc. 297 in 2:17-cv-00399-KOB-HNJ). The Wool-

fords did not file that update. Therefore, the court ORDERS Keith and Amy

Woolford to file a status update within seven (7) days from the entry date of this or-
    Case 2:17-cv-00399-KOB-HNJ Document 298 Filed 10/22/19 Page 2 of 2




der. The court DIRECTS the Clerk to provide a copy of this order to Keith

Woolford and Amy Woolford.

     DONE this 22nd day of October, 2019.



                                            ____________________________________
                                            HERMAN N. JOHNSON, JR.
                                            UNITED STATES MAGISTRATE JUDGE




                                     2
